Per Curiam.
It is clear that the trial court’s award of $34,467.50 for consequential damages was based solely on its conclusion that “as a result of the improvement, the property is left without a reasonably suitable means of access for its highest and best available use ” and that the consequential damages found were solely for loss of such access. Neither the record nor the physical circumstances of the property itself support any finding of loss of suitable access within the meaning of the pertinent authorities. (See Selig v. State of New York, 10 N Y 2d 34; Northern Lights Shopping Center v. State of New York, 20 A D 2d 415, affd. 15 N Y 2d 688; Ball & McGhesney v. State of New York, 15 Mise 2d 748, affd. 11 A D 2d 899, mot. for iv. to opp. den. 8 N Y 2d 710; National Biscuit Co. v. State of New York,-12 A D 2d 998, mod. 14 A D 2d 729, cert. den. 370 17. S. 924; Nettleton Co. v. State of New York, 11 A D 2d 899; see, also, Nichols, Eminent Domain, § 14.2431, p. 595.) If the result is unjust in eases such as this, the remedy lies with the Legislature and not with the courts. Judgment modified, on the law and the facts, so as to reduce the award to $5,157.50, the direct damages found, with appropriate interest, and, as so modified, affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.